Citation Nr: 0704385	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-12 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which inter alia denied the benefit 
sought.   

In June 2005, the Board remanded the claim for a respiratory 
disorder for other development.  Following its completion of 
the Board's requested actions, the RO continued the denial of 
this claim (as reflected in a July 2006 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The claims file does not include medical evidence of a 
nexus between the claimed respiratory disorder and the 
veteran's military service.  


CONCLUSION OF LAW

A respiratory disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  A review of the claims folder 
reflects that the veteran was advised by letters dated in 
August 2002 and April 2003 of the implications of VCAA.

Pursuant to the Board's June 2005 remand, the veteran was 
afforded a VA examination, which included a physical 
examination along with a comprehensive review of the claims 
file.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

Service medical records reflect that in October 1965, the 
veteran complained of a moderate cough, sore throat and a 
fever.  Examination of the chest found coarse rales in the 
right lower lobe that were not abolished by cough.  The 
diagnosis was to rule out bronchitis vs. bronchopneumonia.  
Later that month, he was hospitalized for five days for 
pneumonitis in the right lower lobe.  In January 1966, he was 
hospitalized for two days for treatment of a cold.  In June 
1966, the veteran complained of a sore throat, among other 
ailments.  The impression was to rule out pneumonia.  In 
January and March 1968, he was treated for a cold and lastly, 
for strep throat.  The May 1968 separation physical 
examination included evaluation of the chest and lungs, as 
well as a chest X-ray study, all of which were negative for 
any pulmonary disorders.

Post-service medical records indicate the veteran has a long 
history of cigarette smoking, with unsuccessful attempts to 
quit.  The post service medical records from an August 1999 
VA examination, noting the veteran's 2-pack a day smoking 
history, diagnosed probable chronic bronchitis along with 
obstructive pulmonary disease and emphysema.  During a 
September 1999 pulmonary function test, the veteran related 
that he had smoked for 36 years (this would indicate that he 
began smoking prior to entering service).  Emphysema was 
diagnosed following an October 2002 VA examination. 

Following a VA examination in March 2006, mild obstructive 
lung disease was diagnosed.  The examiner concluded that the 
condition "was not related to service inasmuch as it was not 
started in service, it was starrted [sic] after service. . . 
."  

The veteran's representative challenges the examiner on the 
grounds that his report is allegedly inconsistent with 
38 C.F.R. § 3.303 (d).  That provision provides that service 
connection may be granted for a disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, established that the disease was incurred in 
service.  It is further argued that the examination is 
predicated on the fact since the condition was first noted 
after service "it could not be related to service."  Such a 
narrow reading of the March 2006 examination report is not 
warranted, and, therefore, the argument is not persuasive.  
The Board interprets the report to simply mean that in this 
particular case such conditions do not relate back to 
military service, i.e. under different conditions they could 
relate back to service.  The Board additionally observes that 
despite several respiratory treatments in service neither 
emphysema nor any obstructive lung disease, which are quite 
specific respiratory disabilities, was diagnosed in service 
or, for that matter, not until many years (more than 30 
years) after service.  See also Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  

In this case, the preponderance of the evidence is against 
any association between the claimed respiratory disorder and 
military service.  No competent evidence of such an 
association has been submitted.  The Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a respiratory disorder is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


